Name: 89/89/EEC: Commission Decision of 13 January 1989 approving a specific programme for the processing and marketing of olives and oil seeds notified by the Greek Government pursuant to Council Regulation (EEC) No 355/77 (only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  processed agricultural produce;  plant product;  Europe
 Date Published: 1989-02-03

 Avis juridique important|31989D008989/89/EEC: Commission Decision of 13 January 1989 approving a specific programme for the processing and marketing of olives and oil seeds notified by the Greek Government pursuant to Council Regulation (EEC) No 355/77 (only the Greek text is authentic) Official Journal L 032 , 03/02/1989 P. 0035 - 0035*****COMMISSION DECISION of 13 January 1989 approving a specific programme for the processing and marketing of olives and oil seeds notified by the Greek Government pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) (89/89/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 5 thereof, Whereas on 24 May 1988 the Greek Government forwarded a specific programme concerning the processed olive and oil seed sector; Whereas the aim of this specific programme is to rationalize and adapt the processing and marketing of olives and oil seeds so as to increase the competitiveness of the sector and add value to its production; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of this programme cannot include investments concerned with olive pomace oil, or any investments which would result in a net increase in capacity for olive oil production or refining, or for crushing oil seeds or refining vegetable oil; Whereas this programme contains sufficient information as prescribed by Article 3 of Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved in the processed olive and oil seed sector in Greece; Whereas the estimated time required for implementation of this programme does not exceed the period mentioned in Article 3 (1) (8) of the Regulation; Whereas the measures provided for in this Decision are in accordance the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the olive and oil seed sector submitted by the Greek Government on 24 May 1988 is hereby approved. 2. Such approval does not extend to investments concerned with olive pomace oil, or any investments which would result in a net increase in capacity for olive-oil production or refining, or for crushing oil seeds or refining vegetable oil. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 13 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.